DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 31, 2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on October 31, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application 16/728,386 (Now US Patent 11,022,322) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 	
Applicant’s Amendment filed October 21, 2021 in response to Examiner’s Final Office Action has been reviewed. Claims 1, 2, 5-20 are pending. Claims 1, 5 and 16 are amended. Claims 3 and 4 are canceled.

Allowable Subject Matter
Claims 1, 2, 5-20 are allowed over the prior art of record.
The prior art of record fails to teach or suggest individually imaging a user exterior of the cooking appliance with an exterior camera to determine a distance of the user from the cooking appliance, and adjusting an opacity of the transparent, touchscreen display based on the distance of the user from the cooking appliance as set forth in independent claims 1 and 16.
	Dependent claims 2, 5-15 and 17-20 being further limiting to the independent claims 1 and 16 respectively are also allowed. 
	The closet prior art, Thomas, US Patent Application Publication No 2005/0109333 teaches a safety device for regulating electrical power to a cooking appliance using a distance sensing means, a timer means for showing elapsed cooking time, and a light emitting means. The monitoring means is responsive to outputs of the distance sensing means and includes a timer assembly programmed to a predetermined period of time for responding to the distance sensing means detecting the presence of the appliance operator. The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUY N PARDO/Primary Examiner, Art Unit 2691